Barclay, J.
The facts of this controversy are numerous, complicated and spread over a considerable period of time; but a close scrutiny of them shows that the exact points of present difference lie within a quite narrow field.
In the opinion of this court in West v. Bundy, 78 Mo. 407, the history of the litigation prior thereto is fully given. When that cause again reached the trial court a final decree was entered, which purported to determine accurately the precise interest of each party to that suit. Mr. and Mrs. Adams, defendants in the present case (who were also defendants in that), had in their answer in West v. Bundy set up the deed of trust, now in controversy, as a then subsisting lien upon the fealty, recited the particulars of its execution (as part of a settlement or compromise of differences between 'James A. Bundy and Milton J. Bundy), and, after alleging its transfer to Mrs. Adams, asserted that Milton J. Bundy vvas possessed of no other property in Missouri, out of which the secured debt could be made, except the land which formed the subject of the suit.
These facts were put in issue by the reply in that case, and the judgment, predicated upon these pleadings, followed.
In the statement accompanying this opinion are copied the passages from that final judgment, dealing directly with the earlier compromise decree, which formed (in part) the consideration for the deed of trust here sought to be annulled.
At the hearing of the suit now before us, the plaintiffs relied upon the effect of that judgment as an adjudication upon the validity of the deed of trust. The trial court held that its effect was to render that supposed security invalid and inoperative, and hence *420perpetually enjoined its enforcement. In so ruling we think the learned circuit judge was right.
It is not necessary to the effectiveness of a former judgment, as a conclusive adjudication of a given controversy, that the parties to both are identically the same. Others than those now before the court were parties to the suit of West v. Bundy, but Milton J. Bundy and Mr. and Mrs. Adams were among the parties in that case. The last-named two, as defendánts, by. answer therein, brought into that suit the consideration of this very deed of trust and endeavored to establish it as a lien in favor of Mrs. Adams; but, despite that effort, the court adjudged that Milton j. Bundy was entitled to such an interest in the land as obviously excluded the further existence or vitality of the alleged incumbrance, sought to be asserted by the Adamses. Moreover, the ascertainment, in that decree, of the particularly defined interest and estate of Mrs. Adams, in face of the claim, in her answer, for a larger interest ( which the recognition of the deed of trust as a valid charge would have secured), emphasized the effect of the finding as to Milton J. Bundy, with regard to that incumbrance. The finding and decree as to the specific interests and estates of the several parties, in and to the realty which formed the subject-matter of all this litigation, in view of the issues made by the pleadings in that suit, necessarily cut out, and in effect eliminated the lien or charge originally created by the deed of trust of Milton J. Bundy, as between the parties to that decree, and those standing in privity with them. Moore v. Moore (1890), 14 S. W. Rep. (Ky.) 339; Bobb v. Graham (1886), 89 Mo. 200.
This conclusion is not affected by the consideration that Mrs. Adams and Milton J. Bundy were both defendants in West v. Bundy. Their interests were essentially adverse to each other, and the adjudication respecting them, upon the pleadings clearly raising such an issue, is as conclusive as though they had *421occupied the more formal positions of plaintiff and defendant as to that issue. Leavitt v. Wolcott (1884), 95 N. Y. 212; Goldschmidt v. Nobles Co. (1887), 37 Minn. 49; Levin v. Ottumwa (1880), 53 Iowa, 461.
The estate of Mrs. Adams in the land in question ( whatever its extent) was separate and sole in character. No question, therefore, arises by reason of the marital relation, touching the proper application of the principles above mentioned. As to her separate projoerty, a valid judgment against a married woman is as effective as an adjudication, as though she were sole.
II. Nor does the circumstance that the last decree in West v. Bundy was reached after the bringing of this suit, and was introduced, as a fact herein, by amendment of the original petition, impair, in any wise, the force of that decree as an adjudication of the matters involved therein.
It is. permissible, in such a proceeding as- this, to bring forward (upon proper leave and terms ), by supplemental or amended petition, facts that have transpired since the institution of the suit, which may tend to strengthen or reinforce the cause of action or defense stated in the pleadings before the court. R. S. 1889, sec. 2104; Childs v. Kansas City, etc., Co., decided at this term.
III. The trustee in the deed of trust was, not a party to West v. Bundy; but, as his power to sell could only be lawfully set in motion by the present beneficiary, Mrs. Adams, who. is now powerless to move in that direction by force of the decrees in that cause and this, it is immaterial whether or not he was properly embraced within the prohibition of the injunction here. If there was any error in so including him ( as to which we make no ruling),- it was without prejudice to the substantial, rights of anyone, in view of the position he occupies in the case, and of the stipulation of the parties, in the trial court, that no costs should, in any event, be adjudged or taxed herein against him.
*422On the whole record, we conclude that the judgment of the circuit court should be affirmed, and it is so ordered,
all the. judges of this division concurring.